FILE COPY




  BRIAN QUINN
   Chief Justice
                                 Court of Appeals                               VIVIAN LONG
                                                                                    Clerk

JAMES T. CAMPBELL
      Justice
                                 Seventh District of Texas                    MAILING ADDRESS:
PATRICK A. PIRTLE
      Justice
                               Potter County Courts Building                    P. O. Box 9540
                                                                                  79105-9540
                                501 S. Fillmore, Suite 2-A
                                Amarillo, Texas 79101-2449                      (806) 342-2650

                               www.txcourts.gov/7thcoa.aspx

                                      August 2, 2017

Seth Kretzer
LAW OFFICES OF SETH KRETZER
440 Louisiana, Suite 1440
Houston, TX 77002
* DELIVERED VIA E-MAIL *

RE:      Case Numbers: 07-17-00077-CR, 07-17-00078-CR
         Trial Court Case Number: 26,245-A

Style: Jeremy William Amero v. The State of Texas

Dear Counsel:

        By Order of the Court, the motion for an extension of time to file Appellant’s brief
is this day granted. The brief is due on or before Friday, August 18, 2017.

      Ordinarily, the Court does not grant requests for subsequent extensions absent
good cause. The Court does not generally consider the normal press of business good
cause. See Curry v. Clayton, 715 S.W.2d 77, 79 (Tex. App.—Dallas 1986, no writ).

                                                 Very truly yours,
                                                 Vivian Long
                                                 VIVIAN LONG, CLERK

xc:      James A. Farren (DELIVERED VIA E-MAIL)